                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JAMES DAWN,

              Petitioner,

v.                                                  Civ. Action No. 1:18-CV-156
                                                               (Kleeh)

FREDERICK ENTZEL,

              Respondent.


      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 14] AND
        GRANTING RESPONDENT’S MOTION TO DISMISS [ECF NO. 10]

       On   August      15,   2018,    the    pro     se   Petitioner,       James     Dawn

(“Dawn”), filed a Petition for Habeas Corpus Pursuant to 28 U.S.C.

§ 2241, asking the Court to compel the Bureau of Prisons to expunge

a disciplinary proceeding, rescind all imposed sanctions, restore

his    lost      good    conduct      time,     and     recalculate         his     custody

classification. Pursuant to 28 U.S.C. § 636 and the local rules,

the Court referred the action to United States Magistrate Judge

Michael     J.    Aloi    for   initial       review.      On   March   6,    2019,     the

Respondent, Frederick Entzel (“Respondent”), moved to dismiss the

petition under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of

Civil Procedure. Respondent moved, in the alternative, for summary

judgment.

       On   April       29,   2019,    Judge     Aloi      entered      a    Report     and

Recommendation          (“R&R”),      recommending         that   the       Court     grant

Respondent’s Motion to Dismiss, deny and dismiss as moot the
DAWN V. ENTZEL                                                     1:18-CV-156

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 14] AND
       GRANTING RESPONDENT’S MOTION TO DISMISS [ECF NO. 10]

petition, and strike the matter from the active docket of the

Court. The R&R also informed the parties that they had fourteen

days (and an additional three days for mailing) from the entry of

the R&R to file “specific written objections, identifying the

portions of the Report and Recommendation to which objection is

made, and the basis of such objection.” ECF No. 14 at 7. It further

warned    them         that    the    “[f]ailure        to       file    written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” Id. To date, no party has filed objections.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless   they    are    clearly   erroneous.     See    Diamond    v.   Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because     no    party   has   objected,    the    Court    is    under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. The Court agrees with Respondent

                                       2
DAWN V. ENTZEL                                           1:18-CV-156

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 14] AND
       GRANTING RESPONDENT’S MOTION TO DISMISS [ECF NO. 10]

that the requests to expunge the disciplinary proceeding and

restore Dawn’s lost good credit time are moot. See ECF No. 11-1

at ¶¶ 6, 9. Further, the Court agrees with Respondent that the

request to recalculate Dawn’s classification is not cognizable in

a § 2241 petition because the request relates exclusively to the

conditions of Dawn’s confinement and not to the fact or length of

his incarceration. See Cunningham v. O’Brien, No. 5:14-cv-114,

2015 WL 1915338, at *5 (N.D.W. Va. Apr. 27, 2015). Dawn has no

constitutional right to a certain security classification. See

Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976). Upon careful review

of the R&R, the Court:

          (1)    ADOPTS the R&R [ECF No. 14] for reasons
                 more fully stated therein;

          (2)    GRANTS Respondent’s Motion to Dismiss,
                 construed as a Motion for Summary
                 Judgment [ECF No. 10];

          (3)    DENIES and DISMISSES AS MOOT the petition
                 [ECF No. 1]; and

          (4)    STRIKES this action    from   the   active
                 docket of the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se prisoner, via certified mail,

return receipt requested.




                                  3
DAWN V. ENTZEL                                       1:18-CV-156

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 14] AND
       GRANTING RESPONDENT’S MOTION TO DISMISS [ECF NO. 10]

DATED: June 26, 2019

                              ____________________________
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                                4
